Citation Nr: 0817886	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  04-05 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active military service from March 1972 to 
January 1980, and from May 1981 to May 1993.  This case 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California which denied the appellant's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

A December 2004 written statement from the appellant's 
representative informed VA that the appellant had moved to 
the jurisdiction of the Baltimore, Maryland RO.  That RO 
certified the case to the Board.  In November 2006, the Board 
remanded the case for additional development; the case has 
now been returned to the Board for appellate review.

As noted in the November 2006 remand and in the October 2006 
appellant's brief, the appellant failed to report for his 
scheduled hearing before the Board in October 2006.  
Therefore, as there are no outstanding hearing requests, the 
case is ready for appellate review.

After the issuance of the October 2007 Supplemental Statement 
of the Case (SSOC), the Board received additional medical 
evidence relating to the issue on appeal.  This April 2008 
evidence was followed by a May 2008 written waiver of review 
of that evidence by the agency of original jurisdiction; the 
waiver was submitted by the appellant's representative.  
Therefore referral to the RO of evidence received directly by 
the Board is not required.  38 C.F.R. § 20.1304.


FINDING OF FACT

The appellant does not have a diagnosis of PTSD attributable 
to his in-service experiences.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In a May 2003 VA letter, the appellant was informed that 
details were needed concerning the in-service incidents that 
resulted in his claimed PTSD.  The appellant was notified 
that medical or lay evidence demonstrating a current physical 
or mental disability was needed by correspondence dated in 
December 2006 (after the initial AOJ decision in this 
matter).  That document informed the appellant of VA's duty 
to assist and what kinds of evidence the RO would help 
obtain.  The letter informed the appellant of what sorts of 
evidence could substantiate his service connection claim, 
including evidence showing a relationship between the claimed 
disability and service, and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
essentially asked to submit evidence and/or information in 
his possession to the AOJ.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in December 2006.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that any notice error(s), such 
as the provision of VCAA-compliant notice after the July 2003 
rating decision was issued by the AOJ, did not affect the 
essential fairness of the adjudication because the appellant 
could, as a reasonable person, be expected to understand what 
was needed to establish service connection for PTSD from the 
various notice letters sent to him by the RO and from the 
Statement of the Case (SOC) and the Supplemental Statements 
of the Case (SSOCs).  

In particular, the December 2006 letter informed the 
appellant of the need for medical evidence that demonstrated 
that he had a current disability; that the evidence had to 
show a relationship between the claimed disability and 
service; that he could submit statements from individuals who 
had knowledge of the disability; that he should inform the RO 
about treatment at VA facilities; he could submit his own 
statement about his condition; and that he should submit all 
pertinent evidence in his possession.  The December 2006 VA 
letter also informed the appellant that ratings from zero to 
100 percent are assigned to disabilities and provided 
additional examples of pertinent evidence he could submit.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed for his 
service connection claim.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing and content of notice.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  Thus, the Board finds that 
any error in the timing of the appellant's notification of 
the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, post-service Navy Medical Center and VA 
outpatient medical records have been associated with the 
claims file.  The appellant was given the opportunity to 
provide testimony at a Board hearing, but he failed to report 
for that hearing.  The appellant was informed about the kind 
of evidence that was required and the kinds of assistance 
that VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.

VA also has a duty to provide a medical examination and/or 
seek a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  VA considers an 
examination or opinion necessary to make a decision on the 
claim if the evidence of record (1) contains competent 
evidence that the claimant had a disability, or persistent 
recurring symptoms of disability; (2) indicates the 
disability or symptoms may have been associated with his 
military service; and (3) contains insufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, though, there is no evidence the appellant was ever 
diagnosed with PTSD at any time.  The appellant maintains 
that he currently has PTSD that is linked to his service, but 
there is no evidence of record to establish that the 
appellant has the medical expertise that would render 
competent his statements as to the proper diagnosis.  The 
record does not establish that the appellant or his 
representative has the medical knowledge or expertise to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

These lay statements are insufficient to trigger VA's duty to 
provide an examination; VA is not obligated to provide an 
examination for a medical nexus opinion where, as here, the 
supporting evidence of record consists only of a lay 
statement.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

The appellant was provided with notice as to the medical 
evidence needed for service connection of PTSD, plus notice 
of the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

Proceeding with this case in its current procedural posture 
would not therefore inure to the appellant's prejudice.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim decided below.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

The resolution of an issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

Certain chronic disabilities, including psychoses, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The appellant contends that he has PTSD.  He also contends 
that this condition is related to his military service.  

Review of the evidence of record reveals that the appellant 
submitted a VA Form 21-526 in July 1993.  While the appellant 
claimed entitlement to service connection for several 
conditions in that application, he made no mention of any 
psychiatric problems.  The service medical records for the 
appellant do not contain any diagnosis of PTSD.

The evidence of record includes medical treatment records 
from the Naval Medical Center at San Diego dated between 1997 
and 2002; these records do not include any notation of any 
diagnosis of PTSD; nor is there any record of treatment for 
PTSD.  VA treatment records, dated between 1995 and 2007, 
likewise do not contain any evidence of a diagnosis of PTSD 
or treatment for PTSD.  In March 2003, the appellant 
underwent a mental health evaluation at a VA facility.  He 
complained of poor sleep, nightmares, night sweats and 
hypervigilance.  He said that his current neighborhood was 
dangerous and that seven people had been shot there in 2003.  
The appellant reported seeing an accident in-service at an 
air show that resulted in the deaths of nine people.  He said 
that he was not in combat during the Vietnam era and he 
reported doing office work on a small ship in the Persian 
Gulf during the early 1990s.  The examining mental health 
professional rendered an Axis I diagnosis of insomnia related 
to sleep apnea.  This mental health care provider also noted 
that the appellant did not appear to have PTSD.  The most 
recent VA medical evidence of record is dated in 2007; these 
records reveal that the appellant was undergoing treatment in 
a VA facility for problems relating to substance abuse.  The 
appellant's treatment notes state that the appellant's 
treatment included psychotherapy focused on substance abuse 
and comorbid psychiatric issues.  However, the appellant was 
not diagnosed with any condition, including PTSD, other than 
a substance abuse disorder.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
The diagnostic criteria, including those related to 
stressors, set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  

According to the current criteria, a diagnosis of PTSD 
requires exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  A stressor 
involves exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Id. The occurrence of a stressor is an adjudicatory 
determination.  

As with any other disability claimed to be related to 
service, it is well-settled that the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
38 C.F.R. 
§ 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 
2002) [Citing with approval VA's definition of "disability" 
in 38 C.F.R. § 4.1 and "increase in disability" in 38 
C.F.R. § 3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 
216, 219 (1993) (A "disability" is a disease, injury, or 
other physical or mental defect.").   

In this matter, the appellant is not shown by the 
preponderance of the competent medical evidence, both during 
and post-service, to have PTSD.  Review of the appellant's 
service medical records does not reveal any complaints of 
psychiatric problems.  The appellant was not treated for, or 
diagnosed with any psychiatric problem while he was in 
service.  The report of the appellant's April 1993 separation 
examination indicates that he was psychiatrically normal.

Post-service, as noted above, the appellant was treated in VA 
and naval facilities on various occasions between 1995 and 
2007, and the associated records contain no diagnosis of 
PTSD.  The appellant underwent a VA outpatient evaluation - 
with express consideration of a diagnosis of PTSD - in March 
2003, without an Axis I diagnosis of PTSD being rendered.  

Even if the appellant's described stressors are presumed 
arguendo to have occurred, and thereby meeting the service 
connection prong of an in-service event as in Caluza, above, 
there must be competent medical evidence of a diagnosis for 
service connection to be granted.  Forcier v. Nicholson, 19 
Vet. App. 414, 423 (2006).  The Board must therefore evaluate 
the competent medical evidence of record.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

In weighing this evidence, it is the Board's fundamental 
responsibility to evaluate the probative value of all medical 
and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 
(1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  On the 
one hand, there are the statements of the appellant to the 
effect that he exhibits symptoms of PTSD and that he has 
PTSD.  On the other hand, the psychologist who examined the 
appellant in March 2003 considered whether a diagnosis of 
PTSD was appropriate and concluded that it was not.  
Furthermore, the appellant received treatment for an Axis I 
diagnosis of substance abuse in December 2007, and while the 
possibility of a comorbid condition was considered, no other 
Axis I or Axis II diagnosis was rendered.  Thus, no diagnosis 
of PTSD has been established.

The Board accordingly finds that the only competent medical 
evidence of record shows that appellant does not have PTSD.  
The Board is cognizant of the statements of the appellant and 
his representative to the effect that he experiences PTSD 
that is due to in-service occurrences.  However, the evidence 
does not indicate that either one possesses medical 
expertise.  They are not competent to render an opinion on a 
matter involving medical knowledge, such as diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  To 
the extent that their statements represent evidence of 
continuity of symptomatology, without more these statements 
are not competent evidence of a diagnosis of a psychiatric 
disorder, nor do they establish a nexus between an acquired 
psychiatric condition and the appellant's military service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.


The Board concludes that the evidence presented for and 
against the claim for service connection for PTSD is not in 
approximate balance such that a grant of the requested 
benefit is required by 38 U.S.C.A. § 5107(b).  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


